Case 1:19-cv-24001-MGC Document 12 Entered on FLSD Docket 12/09/2019 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                         CASE NO. 1:19-CV-24001-COOKE/GOODMAN

  VERBENA PRODUCTS LLC d/b/a
  BEAUTYVICE, a Florida limited
  liability company,

         Plaintiff,

  v.

  SUAVECITO, INC., a California
  Corporation,

         Defendant.
                                               /

                                JOINT SCHEDULING REPORT1
         Plaintiff Verbena Products LLC d/b/a Beautyvice (“Plaintiff”) and Defendant
  Suavecito, Inc. (“Defendant”) (Plaintiff and Defendant are collectively referred to herein as
  “the parties”), through their respective counsel and pursuant to Fed. R. Civ. P. 16(b) and
  26(f), S.D. Fla. L.R. 16.1, and this Court’s October 2, 2019 Order (ECF No. 5), respectfully
  submit this Joint Scheduling Report and Joint Proposed Scheduling Order.
            REPORT OF THE PARTIES’ FED. R. CIV. P. 26(f) CONFERENCE
  A.     The Likelihood of Settlement
         The parties have not yet engaged in formal settlement discussions, but agree that such
  discussions may begin before a formal mediation process has been scheduled. At this juncture,
  it is too early to determine the realistic prospects for settlement.



  1 Counsel for Defendant has yet to make a formal appearance in this action, and therefore,
  Defendant’s counsel signature does not appear below. As set forth in the Plaintiff’s Motion
  for Extension (ECF No. 10), which this Court granted (ECF No. 11), the parties are presently
  discussing the potential of resolving this case without further litigation. Nevertheless, in
  accordance with the Court’s instructions, undersigned counsel has conferred with counsel for
  the Defendants and discussed the topics set forth in this Scheduling Report. The parties have
  also reviewed and agreed upon the substance and format of this Report.

                                                   3
Case 1:19-cv-24001-MGC Document 12 Entered on FLSD Docket 12/09/2019 Page 2 of 7



  B.     The Likelihood of Appearance in the Action of Additional Parties
         The parties have met and conferred on the issue of whether additional parties will be
  added. At this juncture, it is too early to determine whether it may be necessary to add one
  or more parties to this action, should discovery indicate that this is necessary.
  C.     Proposed Limits on the Time
         The parties respectfully direct the Court to the attached Joint Proposed Scheduling
  Order Pursuant to Local Rule 16.1(b) (“Joint Proposed Scheduling Order”). Pursuant to the
  Court’s October 2, 2019 Order (ECF No. 5), the parties have included Attachment A: Pretrial
  Deadlines, Pretrial Conferences and Trial Date to this Joint Scheduling Report (with
  additions to the Court’s standing order bracketed and deletions struck through). To the extent
  there is any conflict between the Joint Proposed Scheduling Order and Attachment A, the
  Joint Proposed Scheduling Order shall control.
  D.     Proposals for the Formulation and Simplification of Issues
         At this time, the parties have not yet reached agreement on proposals for the
  formulation and simplification of issues but will discuss the formulation and simplification of
  issues based on the conduct of discovery in the case. The parties have agreed to work together
  to simplify the issues before any trial of this matter.
  E.     The Necessity or Desirability of Amendments to the Pleadings
         The parties have agreed to amend the pleadings if necessary by the dates set forth in
  the attached Joint Proposed Scheduling Order.
  F.     The Possibility of Obtaining Admissions Which Will Avoid Unnecessary Proofs
         The parties expect to serve interrogatories and requests for admissions that will seek
  to avoid unnecessary proofs. The parties will discuss stipulations regarding the authenticity
  of documents, electronically stored information or things, and the admissibility of evidence
  wherever possible. At this time, the parties are unaware of any need for advance rulings from
  the Court on the admissibility of evidence.
  G.     Suggestions for the Avoidance of Unnecessary Proof and of Cumulative Evidence
         At present, the parties have no suggestions but will work to avoid unnecessary proof
  and cumulative evidence.
  H.     Suggestions on the Advisability of Referring Matters to a Magistrate Judge or
         Master
Case 1:19-cv-24001-MGC Document 12 Entered on FLSD Docket 12/09/2019 Page 3 of 7



         At this time, the parties do not consent to trial before the Magistrate (see Attachment
  C).
  I.     A Preliminary Estimate of the Time Required for Trial
         The parties have met and conferred and have agreed to continue these discussions. At
  this juncture, Plaintiffs anticipate that they will need 2 days for a trial, and Defendant
  anticipates it will need 2 days for a trial.
  J.     Requested Dates for Conferences
         The parties respectfully direct the Court to the attached Joint Proposed Scheduling
  Order for proposed dates for conferences.
  K.     Discovery Issues
         The parties agree to exchange logs of documents withheld on the basis of privilege on
  a date to be determined by the parties. The parties agree that privileged communications
  and/or work product created on or after September 27, 2019, need not be included on the
  privilege logs exchanged unless specifically requested. The parties agree that any claim of
  privilege asserted in objecting to any interrogatory or production demand will include the
  information contained in S.D. Fla. Local Rule 26.1(g)(3).
         The parties are discussing the need for limits on discovery, including limits on the
  number of requests for production, interrogatories, requests for admission, and party
  depositions. The parties will notify the Court if intervention is necessary to help the parties
  reach agreement.
         In light of the fact that disclosure of confidential and proprietary information will be
  necessary in this case, the parties agree to meet and confer on a proposed protective order to
  submit to the Court for approval.
         To the extent this action requires the production of electronically stored information
  (“ESI”), the parties intend to prepare an agreement governing such ESI production and agree
  to use the ESI Checklist available on the Court’s website to guide negotiation of that ESI
  agreement.
Case 1:19-cv-24001-MGC Document 12 Entered on FLSD Docket 12/09/2019 Page 4 of 7



  Dated: December 9, 2019

  Respectfully submitted,


   By: s/ Richard Guerra
       Richard Guerra
       Fla. Bar No. 689521
       Email: rguerra@brickellip.com
       Rafael Perez
       Fla. Bar No. 543101
       Email: rperez@brickellip.com
       Nicole Fundora
       Fla. Bar No. 1010231
       Email: nfundora@brickellip.com
       THE BRICKELL IP GROUP, PLLC
       1101 Brickell Avenue
       South Tower, Suite 800
       Miami, Florida 33131
       Attorneys for Plaintiff

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was served by

  CM/ECF notice on December 9, 2019 on all counsel identified on the Service List below.

                                          s/ Richard Guerra
                                          Richard Guerra

                                      SERVICE LIST

      Nicholas Myers
      Email: nicholas@themyerslg.com
      THE MYERS LAW GROUP
      4695 MacArthur Court
      Suite 200
      Newport Beach, CA 92660
      Telephone: (949) 825-5590
      Counsel for Defendant
Case 1:19-cv-24001-MGC Document 12 Entered on FLSD Docket 12/09/2019 Page 5 of 7



             Attachment A: Pretrial Deadlines, Pretrial Conference and Trial Date

  March 20, 2020 Amendment of pleadings, other than to join parties.

  October 6, 2020 All Markman motions and accompanying memoranda of law must be filed.

  November 6, 2020 Joinder of parties and claims.

  January 15, 2021 Parties will furnish opposing counsel with a written list containing the
  names and addresses of all fact witnesses intended to be called at trial and only those witnesses
  listed will be permitted to testify unless good cause is shown and there is no prejudice to
  opposing party. The parties are under a continuing obligation to supplement discovery
  responses within ten days of receipt or other notice of new or revised information.

  February 5, 2021 All fact discovery must be completed.

  March 5, 2021 Any party having the burden of proof on any claims at issue must furnish
  expert witness list[s], along with the summaries/reports required by Fed. R. Civ. P. 26(a)(2),
  and only those expert witnesses will be permitted to testify. Within the fourteen-day period
  thereafter, the disclosing party will make its experts available for deposition.

  May 14, 2021 All dispositive and other pretrial motions not explicitly excluded by Local Rule
  7.1(a)(1) and accompanying memoranda of law must be filed. A minimum of 17 weeks is
  required for the Court to review dispositive motions prior to filing of the joint pretrial
  stipulation. If no dispositive motions will be filed, clearly note this fact in the Joint Scheduling
  Report.

  April 2, 2021 The parties must furnish expert rebuttal witness lists along with the
  summaries/reports required by Fed. R. Civ. P. 26(a)(2), and only those expert witnesses will
  be permitted to testify. Within the fourteen-day period thereafter, the parties will make its
  experts available for deposition.

  April 30, 2021 All expert discovery must be completed.

  July 9, 2021 All Daubert motions and accompanying memoranda of law must be filed. If a
  Daubert or Markman hearing is necessary, add that as an additional deadline at the bottom of
  Attachment A.

  July 16, 2021 Mediation must be completed. (The parties should select the earliest date to
  maximize resolution of the case in a manner that promotes client and judicial economy.)

  September 24, 2021 (a) Joint pretrial stipulation must be filed pursuant to Local Rule 16.1(e).
  The pretrial stipulation will include Plaintiff’s non-binding breakdown of damages with
  corresponding amounts; the witness lists will be pared down to those witnesses the parties
  actually intend to call at trial; and the exhibit lists will identify the witness introducing each
  exhibit. The parties will meet at least one month prior to the deadline for filing the pretrial
Case 1:19-cv-24001-MGC Document 12 Entered on FLSD Docket 12/09/2019 Page 6 of 7



  stipulation to confer on the preparation of that stipulation. The Court will not accept
  unilateral pretrial stipulations, and will strike, sua sponte, any such submissions; and

  (b) Joint Summary of Respective Motions in Limine must be filed. The Summary will contain
  a cover page providing the style of the case and an index of the motions in limine. The
  Summary will also include for each evidentiary issue: (i) a one page motion identifying the
  evidence sought to be precluded at trial and citing legal authority supporting exclusion; and
  (ii) a one page response to the motion providing a statement of the purpose for which the
  challenged evidence would be offered and citing legal authority in support of admission of the
  challenged evidence. The parties will work together to prepare the Summary. Prior to
  submission of the Summary, the parties are encouraged to resolve evidentiary issues through
  stipulation.

  October 28, 2021 Final proposed jury instructions (for jury trial) or findings of fact and
  conclusions of law (for bench trial) must be submitted. (A courtesy copy will be submitted to
  chambers at cooke@flsd.uscourts.gov, in Microsoft Word format). Each party’s trial witness list, with
  one-sentence synopsis and time needed for direct and cross examination; proposed voir dire
  questions; and deposition designations.

  November 2, 2021 Trial Date. 715 days
Case 1:19-cv-24001-MGC Document 12 Entered on FLSD Docket 12/09/2019 Page 7 of 7



                      Attachment C: Magistrate Judge Jurisdiction Election Form

                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                           CASE NO. 1:19-CV-24001-COOKE/GOODMAN

  VERBENA PRODUCTS LLC d/b/a
  BEAUTYVICE, a Florida limited
  liability company,

         Plaintiff,

  v.

  SUAVECITO, INC., a California
  Corporation,

         Defendant.
                                               /

                 ELECTION TO JURISDICTION BY A UNITED STATES
              MAGISTRATE JUDGE FOR FINAL DISPOSITION OF MOTIONS

         In accordance with the provisions of 28 U.S.C. § 636(c), the undersigned parties to the
  above-captioned civil matter hereby jointly and voluntarily elect to have a United States
  Magistrate Judge decide the following motions and issue a final order or judgment with
  respect thereto:
         1.      Motions for Costs Yes _____ No _x__
         2.      Motions for Attorney’s Fees Yes _____ No __x__
         3.      Motions for Sanctions Yes _____ No __x__

         _12/09/2019_             _/Richard Guerra/____________________
         (Date)                  (Signature-Plaintiffs’ Counsel)

         _12/09/2019_            _/Nicholas Myers/ __________________
         (Date)                  (Signature-Defendant’s Counsel)
